Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1- In the claims: Amend claim 14
Pg. 27, claim 14, line 13, in-between  the words “driven tailpiece”   and    “; and”     add the following paragraph:
“, the driving tailpiece is connected between the exterior manual actuator and the clutch, the driven tailpiece is connected between the clutch and the bolt, and rotation of the driven tailpiece drives the bolt between the extended position and the retracted position”

2- In the claims: Amend claim 20
Pg. 29, claim 20, line 15, delete the word “and”
Pg. 29, claim 20, line 19, replace “.” with “; and”
Pg. 29, claim 20, below line 19, add the following paragraphs:
“a driven tailpiece connected between the clutch and a bolt such that rotation of the driven tailpiece drives the bolt between an extended position and a retracted position;
wherein the clutch has a coupling state in which the output component is in the coupling position and the clutch is operable to couple a driving tailpiece with the driven tailpiece such that an exterior manual actuator is operable to drive the bolt between the extended position and the retracted position by rotating the driving tailpiece; and
wherein the clutch has a decoupling state in which the output component is in the decoupling position and the clutch decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended position and the retracted position.”

3-In the claims, Amend claim 22
Pg. 30, claim 22, line 3, replace the word “a coupling” with the word “the coupling”
Pg. 30, claim 22, line 3, delete the words “including the coupling position”
Pg. 30, claim 22, line 3, replace the word “a decoupling” with the word “the decoupling”
Pg. 30, claim 22, line 3-4, delete the words “including the decoupling position”

4- In the claims, Amend claim 23
Pg. 30, claim 23, line 2, replace the word “an exterior” with the word “the exterior”
Pg. 30, claim 23, line 3, replace the words “a bolt having an extended position and a retracted position;” with the words “the bolt;”
Pg. 30, claim 23, line 4, replace the word “a driving” with the word “the driving”
Pg. 30, claim 23, line 4, in-between the word “tailpiece” and the word “connected” add the words “, wherein the driving tailpiece is”
Pg. 30, claim 23, line 6, replace the word “a driven” with the word “the driven”
Pg. 30, claim 23, line 6, in-between the word “tailpiece” and the word “connected” add the words “, wherein the driven tailpiece is”

Verbal authorization for this examiner’s amendment was given in a telephonic interview with Christopher DeVore on 04/21/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claims 1, 14, and 20. Accordingly, the independent claims 1, 14, and 20 are allowed. The dependent claims 2-13, 15-19, and 21-25 are allowed for depending on the allowed independent claims 1, 14, and 20 respectively. 

Regarding the independent claims 1, 14, and 20
The prior art shows various limitations of the claimed invention but the entire invention as claimed is not anticipated. The prior art of record, including Liu Biao et al. (WO-2012122697-A1), Stephen J. Suggs et al. (US-5946955-A), Birk Cliff Sorensen et al. (US-8141400-B2), Michael Derham (GB-2568730-A), and William J. Doyle (US-3791180-A), teach the claimed structural limitation “a lockset”, “a door”, “an exterior side”, “an interior side”, “a free edge”, “a bolt mechanism”, “a bolt”, “an extended position”, “a retracted position”, “an exterior assembly”, “an exterior escutcheon”, “an exterior manual actuator”, “an interior assembly”, “an interior escutcheon”, “a clutch”, “a coupling state”, “a decoupling state”, “a driving tailpiece”, “a driven tailpiece”, “an input component”, “a first longitudinal axis”, “an output component”, “a cam interface”, “a coupling position”, “ a decoupling position”, “a driving gear”, “a driven gear”, “an interior manual actuator”, “a second longitudinal axis” and most of the claimed structural interaction among the claimed structural limitations. 

But the prior art made of record, including Liu Biao et al. (WO-2012122697-A1), Stephen J. Suggs et al. (US-5946955-A), Birk Cliff Sorensen et al. (US-8141400-B2), Michael Derham (GB-2568730-A), William J. Doyle (US-3791180-A), fail to teach or fairly suggest the following claimed structural interaction among the claimed limitations and as claimed in claim 1: 
Liu Biao et al. (WO-2012122697-A1) fails to teach or fairly suggest “wherein the clutch, in the coupling state, couples the driving tailpiece with the driven tailpiece such that the exterior manual actuator is operable to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended and retracted positions”. 
Stephen J. Suggs et al. (US-5946955-A) fails to teach or fairly suggest “the driven tailpiece connected between the clutch and the bolt” and “wherein the clutch, in the decoupling state, decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended and retracted positions.”
Birk Cliff Sorensen et al. (US-8141400-B2) fails to teach or fairly suggest “clutch mounted in the interior assembly.”
Michael Derham (GB-2568730-A) fails to teach or fairly suggest “wherein the clutch, in the coupling state, couples the driving tailpiece with the driven tailpiece such that the exterior manual actuator is operable to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended and retracted positions.”
William J. Doyle (US-3791180-A) fails to teach or fairly suggest “ wherein the clutch, in the coupling state, couples the driving tailpiece with the driven tailpiece such that the exterior manual actuator is operable to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended and retracted positions.”
Additionally, the prior art made of record, including Liu Biao et al. (WO-2012122697-A1), Stephen J. Suggs et al. (US-5946955-A), Birk Cliff Sorensen et al. (US-8141400-B2), Michael Derham (GB-2568730-A), and William J. Doyle (US-3791180-A), fail to teach or fairly suggest the following claimed structural interaction among the claimed limitations and as claimed in claim 14:
Liu Biao et al. (WO-2012122697-A1) fails to teach or fairly suggest “rotation of the driven tailpiece drives the bolt between the extended position and the retracted position” and “wherein the clutch, in the coupling state, operably connects the driving tailpiece with the driven tailpiece such that rotation of the driving tailpiece causes a corresponding rotation of the driven tailpiece, thereby enabling the exterior manual actuator to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, operably disconnects the driving tailpiece from the driven tailpiece”. 
Stephen J. Suggs et al. (US-5946955-A) fails to teach or fairly suggest “the driven tailpiece is connected between the clutch and the bolt” and “wherein the clutch, in the decoupling state, operably disconnects the driving tailpiece from the driven tailpiece such that rotation of the exterior manual actuator does not drive the bolt between the extended and retracted positions.”
Birk Cliff Sorensen et al. (US-8141400-B2) fails to teach or fairly suggest “the interior assembly including a clutch.” 
Michael Derham (GB-2568730-A) fails to teach or fairly suggest “engaging the clutch with the driving tailpiece and the driven tailpiece such that the clutch is operable to selectively couple the driving tailpiece with the driven tailpiece” and “wherein the clutch, in the coupling state, operably connects the driving tailpiece with the driven tailpiece such that rotation of the driving tailpiece causes a corresponding rotation of the driven tailpiece, thereby enabling the exterior manual actuator to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, operably disconnects the driving tailpiece from the driven tailpiece such that rotation of the exterior manual actuator does not drive the bolt between the extended and retracted positions.”
William J. Doyle (US-3791180-A) fails to teach or fairly suggest “engaging the clutch with the driving tailpiece and the driven tailpiece such that the clutch is operable to selectively couple the driving tailpiece with the driven tailpiece” and “selectively moving the clutch between a coupling state and a decoupling state; wherein the clutch, in the coupling state, operably connects the driving tailpiece with the driven tailpiece such that rotation of the driving tailpiece causes a corresponding rotation of the driven tailpiece, thereby enabling the exterior manual actuator to drive the bolt between the extended and retracted positions; and wherein the clutch, in the decoupling state, operably disconnects the driving tailpiece from the driven tailpiece such that rotation of the exterior manual actuator does not drive the bolt between the extended and retracted positions.”
Furthermore, the prior art made of record, including Liu Biao et al. (WO-2012122697-A1), Stephen J. Suggs et al. (US-5946955-A), Birk Cliff Sorensen et al. (US-8141400-B2), Michael Derham (GB-2568730-A), and William J. Doyle (US-3791180-A), fail to teach or fairly suggest the following claimed structural interaction among the claimed limitations and as claimed in claim 20:

Liu Biao et al. (WO-2012122697-A1) fails to teach or fairly suggest “an output component mounted for sliding movement along the first longitudinal axis and for rotation about the first longitudinal axis”, “wherein the output component in the coupling position is operable to rotate the driving gear, and wherein the output component in the decoupling position is inoperable to rotate the driving gear”, “wherein the interior manual actuator is operably connected with the driven gear such that rotation of the driven gear causes a corresponding rotation of the interior manual actuator”, and “wherein the clutch has a coupling state in which the output component is in the coupling position and the clutch is operable to couple a driving tailpiece with the driven tailpiece such that an exterior manual actuator is operable to drive the bolt between the extended position and the retracted position by rotating the driving tailpiece; and wherein the clutch has a decoupling state in which the output component is in the decoupling position and the clutch decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended position and the retracted position.”
Stephen J. Suggs et al. (US-5946955-A) fails to teach or fairly suggest “the output component in the coupling position is operable to rotate the driving gear”, “the output component in the decoupling position is inoperable to rotate the driving gear”, “rotation of the driven gear causes a corresponding rotation of the interior manual actuator”, “the clutch is operable to couple a driving tailpiece with the driven tailpiece”, and “the clutch decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended position and the retracted position.”
Birk Cliff Sorensen et al. (US-8141400-B2) fails to teach or fairly suggest “clutch mounted in the interior escutcheon” and “output component mounted for sliding movement along the first longitudinal axis and for rotation about the first longitudinal axis.”
Michael Derham (GB-2568730-A) fails to teach or fairly suggest “an output component mounted for sliding movement along the first longitudinal axis and for rotation about the first longitudinal axis”, “the output component in the coupling position is operable to rotate the driving gear, and wherein the output component in the decoupling position is inoperable to rotate the driving gear”, “the clutch is operable to couple a driving tailpiece with the driven tailpiece such that an exterior manual actuator is operable to drive the bolt between the extended position and the retracted position by rotating the driving tailpiece”, and “the clutch decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended position and the retracted position.”
William J. Doyle (US-3791180-A) fails to teach or fairly suggest “an output component mounted for sliding movement along the first longitudinal axis and for rotation about the first longitudinal axis”, “cam interface configured to longitudinally drive the output component between a coupling position and a decoupling position in response to rotation of the input component”, “wherein the output component in the coupling position is operable to rotate the driving gear, and wherein the output component in the decoupling position is inoperable to rotate the driving gear; a driven gear rotatably mounted to the interior escutcheon, wherein the driven gear is operably connected with the driving gear such that rotation of the driving gear causes a corresponding rotation of the driven gear”, “the interior manual actuator is operably connected with the driven gear such that rotation of the driven gear causes a corresponding rotation of the interior manual actuator”, and “the clutch has a coupling state in which the output component is in the coupling position and the clutch is operable to couple a driving tailpiece with the driven tailpiece such that an exterior manual actuator is operable to drive the bolt between the extended position and the retracted position by rotating the driving tailpiece; and wherein the clutch has a decoupling state in which the output component is in the decoupling position and the clutch decouples the driving tailpiece from the driven tailpiece such that the exterior manual actuator is inoperable to drive the bolt between the extended position and the retracted position.”

The examiner can find no motivation to modify the lockset of Liu Biao et al. (WO-2012122697-A1), Stephen J. Suggs et al. (US-5946955-A), Birk Cliff Sorensen et al. (US-8141400-B2), Michael Derham (GB-2568730-A), and William J. Doyle (US-3791180-A), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

Claims 2-13, 15-19, and 21-25 are allowed due to depending on the allowable independent claim 1, 14, and 20 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Nolin; Roger J. (US-4011741-A) a door lock mechanism that includes a dual driver and lost motion drive. The invention allows for the retraction of the dead bolt faster than the latch bolt.
Paul G. Soloviff et al. (US-4438962-A) teaches a door bolt mechanism. The invention includes an electric motor, a slip clutch, gear means, sensors, an external key lock, and an internal thumbturn. the invention offers the ability to alternate manually and electrically to actuate the bolt.
Scheurer Fred (DE-3606531-A1) teaches an espagnolette lock. The invention includes a drive motor and a slip clutch. The invention offers a simple and user-friendly lock.
Eisermann Armin (EP-0364878-A2) teaches an electric motor-operated door locking device. The invention includes and electric motor, a clutch, an electrical coupling, and gear means. The invention offers a simple design with the ability to remotely detect the locking status and storage of the locking operations that have taken place.
Nancy C.Miron et al. (US-5477041-A) teaches an adaptable electronic key and a computer controlled lock system that includes a magnetic card reader, a lock computer, a memory, a level storage area, a lock level code, operational information, a knob shaft, a shaft clutch, gears, motor, and clutch. The invention provides the ability to perform valid and invalid day operation, diagnostic operation, display keys and key times to limit access time to the lock. 
Jing-Chen Chang (US-20070051145-A1) teaches an electric lock that includes a motor, a clutch, a remote controller, thumbturn, an electric control mechanism, gears, and pushbuttons. The invention offers the ability to be locked and unlocked either manually or electrically.
Rong-Faa WU (US-20110259059-A1) teaches an electric door lock including a motor, a sensor switches, gears, an electronic control component with a keypad, electronic control device, and a transmission. The invention provides the ability to be mounted onto a left-hand door or a right-hand door in addition to the ability to recognize whether the dead bolt has correctly reached the unlocked or locked position.
George Frolov (US-20160258189-A1) teaches an electronic control lock assembly conversion kit that is mounted to the interior side of a door. The invention includes a clutch, gears, a motor, thumbturn, an electronic module, controller, and a fob. The invention offers the ability to easily convert existing mechanical locks to an electronically controlled lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/
Examiner, Art Unit 3675          
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675